In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 22-1244
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

JAMELL NEWBERN,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
            No. 3:05-cr-30071 — Staci M. Yandle, Judge.
                     ____________________

  ARGUED SEPTEMBER 21, 2022 — DECIDED OCTOBER 12, 2022
                ____________________

   Before FLAUM, SCUDDER, and KIRSCH, Circuit Judges.
    SCUDDER, Circuit Judge. Earlier this year the Supreme
Court decided Concepcion v. United States, holding that “when
deciding a First Step Act motion, district courts bear the
standard obligation to explain their decisions and demon-
strate that they considered the parties’ arguments.” 142 S. Ct.
2389, 2404 (2022). Jamell Newbern appeals the denial of his
request for sentencing relief under the First Step Act. He is
correct that the district court fell short in demonstrating that
2                                                  No. 22-1244

it had considered one of his primary arguments for relief. So
we must vacate and remand.
                               I
                               A
    In 2005 Newbern pleaded guilty to possessing crack co-
caine with intent to distribute. See 21 U.S.C. § 841(a)(1). At
sentencing, the district judge at the time, David Herndon,
found that Newbern had been convicted of two prior crimes
of violence, one of which was reckless discharge of a firearm.
This qualified Newbern as a career offender under the Sen-
tencing Guidelines. See U.S.S.G. § 4B1.1(a) (2005). Judge
Herndon also determined that Newbern had distributed at
least 50 grams of crack cocaine. Newbern’s career-offender
status combined with the district judge’s drug-quantity find-
ing resulted in an advisory range of 262–327 months’ impris-
onment. Judge Herndon sentenced Newbern to 300 months,
explaining that he would have imposed the same sentence re-
gardless of the career-offender determination.
    The law has changed in meaningful ways following New-
bern’s sentencing. First, our court has since held that reckless
discharge of a firearm is not a crime of violence and thus can-
not support a career-offender designation. See United States v.
Smith, 544 F.3d 781, 786 (7th Cir. 2008). Newbern tried several
times to seek relief based on Smith but was unsuccessful—
with Judge Herndon twice reiterating that he would have sen-
tenced Newbern to 25 years regardless of his career-offender
status. Second, Congress enacted the Fair Sentencing Act of
2010, which reduced the sentencing disparity between crack-
cocaine and powder-cocaine offenses. See Pub. L. No. 111-
No. 22-1244                                                  3

220, § 2(a), 124 Stat. 2372, 2372. By its terms, however, that
statute did not apply retroactively.
                              B
    In 2018 Congress enacted the First Step Act, making retro-
active the Fair Sentencing Act’s changes to the crack-to-
powder disparity. See Pub. L. No. 115-391, 132 Stat. 5194.
Newbern responded by invoking the First Step Act and re-
questing a reduced sentence. Everyone agreed he met the cri-
teria Congress established to qualify for relief: his original
sentence was based on the pre–Fair Sentencing Act crack-to-
powder ratio; he committed his crime before August 2, 2010;
his sentence had not been previously reduced under the First
Step Act; and a previous motion for a sentence reduction had
not been denied on the merits. See First Step Act § 404.
    But Newbern did not limit his request for a reduced sen-
tence to contentions about drug quantities under the new
(and now retroactive) crack-to-powder ratio. He also pointed
to our decision in Smith and argued anew that his prior con-
viction for reckless discharge of a firearm no longer qualifies
as a crime of violence for purposes of the career-offender en-
hancement. Even more, Newbern underscored his record of
good conduct in prison and argued that it too supported a re-
duced sentence.
   By the time Newbern sought relief under the First Step
Act, Judge Herndon had retired from the district court, lead-
ing to the case being reassigned to Judge Staci Yandle. For her
part, Judge Yandle denied Newbern’s motion. First, Judge
Yandle observed that Newbern’s guidelines range would re-
main the same even after accounting for the reduced crack-to-
powder disparity. Second, Judge Yandle acknowledged and
4                                                  No. 22-1244

then adopted Judge Herndon’s statements that the original
300-month sentence remained justified regardless of New-
bern’s career-offender status. In short, Judge Yandle saw no
reason to disagree with Judge Herndon’s prior decisions
denying Newbern’s requests for a reduced sentence. At no
point, though, did Judge Yandle address Newbern’s conten-
tions based on his conduct while in prison.
    Newbern now appeals.
                               II
   We conduct our own independent review of the proce-
dure district courts follow when denying First Step Act relief.
See United States v. Fowowe, 1 F.4th 522, 526 (7th Cir. 2021).
And we must do so against the backdrop of the Supreme
Court’s intervening decision in Concepcion v. United States,
which is central to our holding today.
                               A
    Concepcion presented a question that had divided courts
across the country: When ruling on First Step Act motions, are
district courts required to, permitted to, or never allowed to
consider intervening legal and factual developments beyond
the changes to the crack-to-powder sentencing ratio? This
question implicated both substantive and procedural consid-
erations. On the substantive side, the Court assessed the scope
of what a district court could properly consider in resolving a
First Step Act motion. On the procedural front, the Court ad-
dressed what, if any, steps a district court must take when rul-
ing on a First Step Act motion. Both dimensions of the Court’s
opinion are important here.
   As for the substantive point, the Court emphasized district
courts’ discretion to consider any information relevant to the
No. 22-1244                                                   5

sentencing factors enumerated in 18 U.S.C. § 3553(a)—even if
that information does not relate to the new crack-to-powder
ratio. See 142 S. Ct. at 2401–04. The Court specifically high-
lighted and endorsed examples from district courts where a
defendant’s conduct in prison or intervening legal develop-
ments affected a determination of what, if any, sentencing re-
duction to award. See id. at 2403 (collecting cases). One exam-
ple the Court pointed to bears remarkable similarity to this
case—the defendant had “incurred no disciplinary infractions
over his last fourteen years in prison” and “would no longer
be considered a career offender based on an intervening
change in law.” Id. (citing United States v. Mitchell, No. 05-
00110, 2019 WL 2647571, at *8 (D.D.C. June 27, 2019)). Concep-
cion made plain that district courts are allowed to consider
this kind of “relevant and probative information.” Id.
    On the procedural side, the Court reminded district courts
that they “must generally consider the parties’ nonfrivolous
arguments” and “make clear that [they] ‘reasoned through
[the parties’] arguments.’” Id. at 2404 (second alteration in
original) (quoting United States v. Maxwell, 991 F.3d 685, 693
(6th Cir. 2021)). Indeed, the Court emphasized that this is the
“standard obligation” shouldered by district courts in the or-
dinary sentencing context. Id.
    Along the way, the Court took care to underscore the sig-
nificant discretion that district courts have in resolving First
Step Act motions. District courts, the Court emphasized, are
“not required to be persuaded by every argument parties
make” and can “dismiss arguments that [they do] not find
compelling without a detailed explanation.” Id. (emphasis
added). Nor are district courts required to “expressly rebut
each argument,” particularly arguments that are frivolous or
6                                                  No. 22-1244

poorly developed. Id. (quoting Maxwell, 991 F.3d at 694). At
bottom, though, Concepcion requires district courts to respond
to defendants’ nonfrivolous arguments for relief.
                               B
    The contrast between the district court’s procedural ap-
proach to Newbern’s first argument (based on his career-
offender status) and his second (based on his good conduct in
prison) highlight what Concepcion means in practice.
    As to Newbern’s first argument, the district court’s order
included a very brief—but sufficient—explanation. The dis-
trict court essentially incorporated by reference Judge Hern-
don’s prior determinations and found no reason to disagree
with his conclusion that he would have sentenced Newbern
to the same term notwithstanding the career-offender desig-
nation. This approach makes sense and reflects no error.
Judge Yandle respected Judge Herndon’s comparative famil-
iarity with the case and saw nothing in the intervening legal
developments that warranted upsetting his prior determina-
tion that Newbern’s conduct warranted a 300-month sentence
regardless of his status as a career offender. Concepcion re-
quires no more.
    But we see things differently when it comes to the district
court’s failure to respond to Newbern’s argument for relief
based on his good behavior in prison. Concepcion expressly es-
tablished that conduct in prison—good or bad—can be
properly considered in a First Step Act motion. See id. at 2402–
03. Newbern meaningfully emphasized his positive record in
his motion. By no means was Newbern making a throwaway
point. To the contrary, he devoted about a full page of his mo-
tion to highlighting his clean disciplinary record,
No. 22-1244                                                 7

employment in prison, completion of a drug-education
course, and earning a GED. Concepcion does not require a de-
tailed explanation in response to these considerations, but we
cannot be sure that the district court considered Newbern’s
arguments when it provided no explanation at all. Id. at 2404.
    We recognize that the district court did not have the ben-
efit of Concepcion when ruling on Newbern’s First Step Act
motion. But with Concepcion now on the books, it is clear that
the district court’s failure to address Newbern’s good-
conduct argument rises to the level of procedural error. In
these circumstances, we must VACATE and REMAND for
further proceedings consistent with Concepcion.